                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                          CIVIL ACTION NO.: 3:17-cv-552-FDW-DSC

WILLIE LEE SINGLETON,                           )
                                                )
               PLAINTIFF,                       )
                                                )
       VS.                                      )
                                                )
NANCY A. BERRYHILL,                             )
ACTING COMMISSIONER OF                          )
SOCIAL SECURITY,                                )
                                                )
               DEFENDANT.                       )

       THIS MATTER IS BEFORE THE COURT on Plaintiff’s Consent Motion for Fees

Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A) (EAJA) and Costs filed on

October 25, 2018. Having reviewed the Motion, supporting materials, memorandum in support,

and the case file, the Court determines that Plaintiff should be awarded attorney fees under the

EAJA in the amount of $5,700.00.

       IT IS ORDERED that the Plaintiff’s Motion is GRANTED to the extent that the Court

will award attorney fees in the amount of $5,700.00, and that pursuant to Comm’r of Soc. Sec. v.

Ratliff, 560 U.S. --, 130 S. Ct. 2521 (2010), the fee award will first be subject to offset of any debt

Plaintiff may owe to the United States. The Commissioner will determine whether Plaintiff owes

a debt to the United States. If so, the debt will be satisfied first, and if any funds remain, they will

be made payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of

the Treasury reports to the Commissioner that the Plaintiff does not owe a federal debt, the

Government will exercise its discretion and honor an assignment of EAJA fees, and pay them
directly to Plaintiff’s counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be

filed.

         SO ORDERED.

                          Signed: October 26, 2018
